     Case 3:20-cv-01511-MMA-LL Document 18 Filed 11/20/20 PageID.98 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   GLORIE JARAMILLO,                                    Case No.: 20cv1511-MMA-LL
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION FOR ENTRY OF JOINT
                                                          STIPULATION ON FACT
14   TROTT PROPERTIES, LLC;
                                                          REGARDING DEFENDANTS’
     TRINH THI NGUYEN; and
15                                                        WHEREWITHAL AND DISCOVERY
     DOES 1-10,
                                                          RESPONSES
16                                   Defendants.
17                                                        [ECF No. 17]
18
19         On November 18, 2020, the parties filed a joint motion titled “Joint Stipulation on
20   Fact Regarding Defendants’ Wherewithal and Discovery Responses.” ECF No. 17. It sets
21   forth the following stipulations:
22         Plaintiff: Plaintiff will currently forbear from propounding any discovery that
23         seeks information concerning the financial status, ability, or wherewithal of
           the Stipulating Defendants. Plaintiff also withdraws all discovery already
24         propounded concerning this information, including but not limited to:
25         Interrogatories, Set One, No. 9 and Request for Production of Documents, Set
           One, No. 12.
26
27         Stipulating Defendants: The Stipulating Defendants hereby declare that in
           determining whether the removal of a BARRIER is READILY
28         ACHIEVABLE, factors such as the (1) Stipulating Defendant’s financial

                                                      1
                                                                                 20cv1511-MMA-LL
     Case 3:20-cv-01511-MMA-LL Document 18 Filed 11/20/20 PageID.99 Page 2 of 2



1          resources; (2) the facility’s financial resources; (3) the “effect on expenses and
           resources”; and (4) impact on finances, shall NOT be raised by
2
           STIPULATING DEFENDANTS as a defense as to why the Stipulating
3          Defendant cannot remedy and/or remove those alleged BARRIERS.
4
           NOTE: Stipulating Defendants are not stipulating (A) liability to the
5          Plaintiff; (B) that the above identified barrier removals are required by law;
           (C) that the above referenced barriers exist; or (D) that they are subject to the
6
           ADA or related state disability access laws.
7
             NOTE: The parties understand that the Plaintiff reserves her right to seek
8
             financial information in support of a claim for punitive damages. However,
9            Plaintiff will forbear from seeking that information until Plaintiff believes that
             further discovery information warrants the prosecution of a punitive damages
10
             claim against the Stipulating Defendants. Even if Plaintiff reaches a decision
11           that a punitive damages claim should be prosecuted, Plaintiff will,
             nonetheless, wait until the end of the discovery window to request such
12
             information so as to allow maximum opportunity for resolution of the case.
13   Id. at 2–3.
14         The Court GRANTS the joint motion for entry of the parties’ Joint Stipulation on
15   Fact Regarding Defendants’ Wherewithal and Discovery Responses.
16         IT IS SO ORDERED.
17   Dated: November 20, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                     20cv1511-MMA-LL
